Citation Nr: 0809111	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for calcified pleural 
plaques.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from March 1968 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

A Travel Board hearing before the undersigned Veterans Law 
Judge was held in March 2004.  A transcript of the hearing 
has been associated with the claims file.

In December 2004 the Board remanded the case for a VA 
examination.  The case was again remanded for the procurement 
of Social Security Administration records in November 2006.

The issue of entitlement to service connection for 
noncalcified pleural plaques is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence fails to show a current diagnosis of 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
December 2002, after the enactment of the VCAA.

A January 2003 letter apprised the veteran of the evidence 
necessary to support his claim.  It discussed the various 
types of evidence that could be submitted.  The veteran was 
asked to identify evidence of treatment.  

A January 2004 letter discussed the evidence of record and 
told the veteran how VA would assist him in obtaining further 
evidence.  The evidence necessary to establish service 
connection was discussed.  

A January 2005 letter explained the evidence that remained 
outstanding.  It explained what VA had done to develop the 
veteran's claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's Social 
Security Administration (SSA) records have also been 
obtained.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither he nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

The veteran's service personnel records reflect that he 
served aboard the USS Proteus (AS19) and that his 
occupational specialty was engine mechanic.  In Supplemental 
Statement of the case dated in April 2006, the AOJ indicated 
that service personnel records established the plausibility 
of asbestos exposure.  In an October 2007 Supplemental 
Statement of the Case, the AOJ noted that ins-service 
exposure was probable.  The Board has determined that such 
findings will not be disturbed.

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
pulmonary health.  On discharge examination in November 1969 
the veteran's lungs and chest were clinically normal.  

The report of an August 2002 examination by P.J., M.D. 
indicates a diagnosis of asbestosis.  Spirometry revealed 
mild obstructive airway dysfunction.  Radiographic testing 
noted pleural plaquing and bullous emphysematous changes.  
Dr. J. note that the veteran had worked for various employers 
since 1968 and that he had been exposed to asbestos, cement, 
welding fumes, and construction dust over the years.  Dr. J. 
concluded that the veteran had asbestos related lung disease.

A September 2002 letter from J.W., M.D. notes the veteran's 
history of smoking until three weeks previously.  He also 
noted the history of asbestosis, chronic obstructive 
pulmonary disease (COPD), and asbestos related pleural 
disease.  

A February 2003 CT report indicates parenchymal scarring and 
tiny bleb formations.  There was no evidence of infiltrates 
or pleural effusions.  

At his March 2004 hearing, the veteran testified that he 
worked on cars and on the ship during service.  He noted that 
on the ship, there was a lot of dust, and that he sometimes 
worked around some of the pipes.  He stated that the birthing 
quarters were on a barge, and that when they first moved in, 
they had to install insulation which he thought contained 
asbestos.  

A private record dated in April 2005 indicates a diagnosis of 
asbestosis.  

On VA examination in February 2005, the veteran's history was 
reviewed, to include diagnoses of asbestosis and COPD.   A 
current chest X-ray was noted to reveal mild biapical 
postinflammatory pleural thickening and small blebs.  The 
examiner noted that such was probable mild obstructive airway 
disease without any interstitial prominence suggesting 
bronchitis or other interstitial pathology.  A chest CT 
revealed an impression of COPD changes with three 
noncalcified nodules in the left lung pleura, which were 
nonspecific.  The remaining chest was unremarkable without 
specific signs of asbestos exposure or asbestosis.  The 
examiner noted that the veteran did not have any pleural 
thickening or calcifications.  He concluded that based on the 
diagnostic studies, there was no clinical or laboratory 
evidence to warrant a diagnosis of asbestosis.

An additional VA examination was carried out in March 2007.  
The veteran's history was reviewed.  The veteran reported 
that he was exposed to asbestos during service.  He also 
reported that he worked as an ironworker for many employers 
after service and was exposed to asbestos, cement mixing, 
site-proofing material, and installation of plasters.  He 
noted that he had also worked installing air conditioning and 
heating units.  He indicated that he had smoked for 32 years 
and quit in 2002.  He complained of shortness of breath on 
exertion and gave a history of a chronic cough.  Spirometry 
indicated mild obstructive ventilatory impairment.  The 
examiner indicated that the veteran's history and physical 
examination were consistent with pulmonary impairment caused 
by obstructive lung disease, which could have been brought on 
by irritants in the workplace or smoking.  He noted that the 
veteran did not have evidence of restrictive disease that was 
typically seen in patients with asbestosis.  He pointed out 
that the CT scan described noncalcified pleural plaques 
related to previous asbestos exposure but made no mention of 
interstitial lung disease that was typically seen in patients 
with asbestosis.  He stated that although the veteran ha a 
history of asbestos exposure and that there were changes in 
the CT scan consistent with asbestos pleural disease, the 
veteran did not have changes typically seen on pulmonary 
function tests such as restrictive change and decrease in 
diffusion capacity.  He concluded that the veteran had 
asbestos related disease in terms of pleural involvement, but 
that he did not have asbestosis.  

Having carefully reviewed the evidence related to this issue, 
the Board has determined that service connection for 
asbestosis is not warranted.  In this regard the Board notes 
that there is of current pulmonary disability, in the form of 
COPD and pleural plaques.  Moreover, private records reflect 
diagnoses of asbestosis.  However, the March 2007 VA examiner 
carefully explained that there was no evidence of asbestosis, 
and set forth the basis for his conclusion.  Specifically, he 
explained that the veteran did not have changes consistent 
with asbestosis, such as restrictive change and decrease in 
diffusion capacity.  The most recent evidence demonstrates 
that the veteran does not have asbestosis.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent evidence of a current 
disability, the veteran's claim of entitlement to service 
connection for asbestosis fails.

In reaching its conclusion, the Board has considered the 
veteran's assertions; however, he is a layperson, and his own 
opinion regarding onset or cause is not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, there is no approximate balance of positive and 
negative evidence regarding the merits of the claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

As discussed in detail above, the March 2007 VA examiner 
concluded that the veteran did not have asbestosis.  Rather, 
he determined that the veteran had asbestos related disease 
in terms of pleural involvement.  The Board notes that in 
Supplemental Statements of the Case issued in April 2006 and 
October 2007, the AOJ essentially accepted that the veteran 
had been exposed to asbestos in service.  

The issue of whether service connection is warranted for the 
asbestos related pleural plaques has not been adjudicated, 
and must be addressed in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to 
service connection for asbestos related 
pleural plaques.  In doing so, the AOJ 
must be mindful of the previous findings 
that accepted the veteran's exposure to 
asbestos in service (see Supplemental 
Statements of the Case dated in April 
2006 and October 2007.)  The AOJ should 
also ensure that all development actions 
undertaken are in compliance with current 
guidance, to include affording the 
veteran a VA examination if such is 
determined appropriate.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


